Citation Nr: 1104420	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO. 09-15 976	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to an initial disability rating for posttraumatic 
stress disorder (PTSD), rated 30 percent disabling from June 30, 
2006, and 50 percent disabling from May 24, 2007.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1966 to July 1969.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which granted service connection and assigned an initial 
rating for PTSD and denied the claim for TDIU.  The appellant 
timely disagreed with and appealed this decision.  

In August 2010, the appellant provided testimony during a Travel 
Board hearing with the undersigned Acting Veterans Law Judge, 
sitting in Indianapolis, Indiana.  A transcript of this 
proceeding has been associated with the appellant's VA claims 
file.  At the time of his August 2010 Board hearing, the 
appellant submitted additional medical evidence, for which he 
specifically waived agency of original jurisdiction (AOJ) 
consideration.  See 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  The appellant's PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity, including 
problems dealing with others at work, limited social 
relationships, a constricted or flattened affect, some impairment 
of short-term memory, lack of motivation, and a depressed, sad, 
or angry mood.
 
2.  The appellant's PTSD is not manifested by total occupational 
and social impairment due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent danger 
of hurting self or other, disorientation to place, and memory 
loss for names of closes relatives, own occupation, or own name. 

3.  As of June 8, 2009, the appellant is service-connected for 
prostate cancer, rated 100 percent disabling; PTSD, rated 50 
percent disabling; residuals of a shell fragment wound to the 
chest, rated 10 percent disabling; tinnitus, rated 10 percent 
disabling; left arm scar, rated noncompensable, and bilateral 
hearing loss, rated noncompensable; for a combined rating of 100 
percent.

4.  Prior to June 8, 2009, the appellant was service-connected 
PTSD, rated 50 percent disabling as of this decision; residuals 
of a shell fragment wound to the chest, rated 10 percent 
disabling; tinnitus, rated 10 percent disabling; left arm scar, 
rated noncompensable, and bilateral hearing loss, rated 
noncompensable; for a combined rating of 60 percent.

5.  The appellant's service-connected disabilities are not of 
such severity as to preclude substantially gainful employment, on 
a schedular or extraschedular basis. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent for PTSD, but 
not higher, are met for the entire period of time covered by this 
appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.130, Diagnostic Code 9411 (2010). 

2.  The criteria for assignment of a total disability rating 
based on individual unemployability are not met, including on an 
extraschedular basis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16, 4.19 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)
 
With respect to the appellant's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the AOJ.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006). 
 
The Board notes that during the pendency of this appeal, on March 
3, 2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date of the disability. 

In cases such as the PTSD claim in this matter, where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service connection 
claim has been more than substantiated, it has been proven, 
thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  See Dingess, supra; see also Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  The appellant bears the burden of 
demonstrating any prejudice from defective notice with respect to 
the downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 
(2008).  That burden has not been met in this case.
 
With regard to the claim for TDIU, the VCAA duty to notify was 
satisfied in this case by way of a letter sent to the appellant 
in November 2007, which fully addressed the notice elements.  In 
particular, the appellant was advised as to the schedular and 
extraschedular requirements for TDIU.
 
In that same letter, the appellant was informed, pursuant to the 
Court's decision in Dingess, of the information and evidence 
needed to establish a disability rating and effective date for 
the disability on appeal.  For instance, the appellant was 
informed to submit evidence showing the nature and severity of 
his condition, the severity and duration of the symptoms, and the 
impact of the condition and/or symptoms of the appellant's 
employment.  Specifically, the appellant was encouraged to submit 
information showing ongoing VA treatment, recent Social Security 
Administration decisions, statements from employers about job 
performance, lost time, or other evidence showing how the 
disability affected his ability to work.  The appellant was also 
notified that he could submit lay statements from individuals who 
witnessed how the disability affected him.  The appellant was 
further advised to provide any information or evidence not 
previously of record that pertained to the appellant's level of 
disability or when it began.  Following that letter, the claim 
was readjudicated. 
 
All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2008) (harmless 
error).  In view of the foregoing, the Board finds that the 
appellant was notified and aware of the evidence needed to 
substantiate his appellate claims, as well as the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the appellant appropriate VA examinations in 
November 2006, January 2008, March 2009, and October 2009.  There 
is no objective evidence indicating that there has been a 
material change in the severity of the appellant's service-
connected disorders since he was last examined.  See 38 C.F.R. 
§ 3.327(a) (2010).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See VAOPGCPREC 
11-95.  The aforementioned VA examination reports are thorough 
and supported by VA outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully informed 
evaluation of the claim).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).  Importantly, the Board notes that the appellant is 
represented in this appeal.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006).  The appellant has submitted argument and 
evidence in support of the appeal.  Based on the foregoing, the 
Board finds that the appellant has had a meaningful opportunity 
to participate in the adjudication of his claims such that the 
essential fairness of the adjudication is not affected.

II.  The Merits of the Claims

The appellant contends that his service-connected PTSD is worse 
than the currently contemplated by his assigned disability 
ratings and that it renders him unemployable.

A.  PTSD

The appellant was granted service connection for PTSD in a rating 
decision dated November 2006, and this appeal stems from that 
decision.  The RO evaluated the appellant's psychiatric 
disability as 30 percent disabling from June 30, 2006, and 50 
percent disabling from May 24, 2007 under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

Governing Law and Regulations
 
Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule).  See 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2010).  It is not expected that all cases will 
show all the findings specified; however, findings sufficiently 
characteristic to identify the disease and the disability and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21 (2010). 

In an appeal from an initial rating, the Board must consider the 
medical evidence during the entire period since the appellant's 
claim was first filed.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board must consider the application of staged 
ratings in determining the present level of a disability for any 
increased evaluation claim.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007), Fenderson, supra.  In other words, the assignment of 
staged ratings would be necessary where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Generally, "pyramiding," the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14 
(2010).  A single evaluation will be assigned under the 
diagnostic code, which reflects the predominant disability 
picture, with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation. 

When evaluating a mental disorder, consideration shall be given 
to the frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation will be 
based on all the evidence of record that bears on occupational 
and social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  It is the responsibility of the rating specialist 
to interpret examination reports in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. §§ 4.2, 
4.126. 

Under the provisions of 38 C.F.R. § 4.130:

A 50 percent rating is warranted for 
occupational and social impairment with 
reduced reliability, and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; impairment 
of short- and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; and 
difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent evaluation is warranted for 
occupational and social impairment with 
deficiencies in most areas, including 
work, school, family relationships, 
judgment, thinking or mood, due to such 
symptoms as suicidal ideation; obsessional 
rituals which interfere with routine 
activities; intermittently illogical, 
obscure, or irrelevant speech; near-
continuous panic or depression affecting 
ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work-
like setting); and inability to establish 
and maintain effective relationships. 

A 100 percent rating is not warranted 
unless there is total occupational and 
social impairment due to such symptoms as 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent ability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time or place; 
and memory loss for names of closes 
relatives, own occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010). 

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each claimant and 
disorder, and the effect of those symptoms on the claimant's 
social and work situation.  See Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002). 

Global Assessment of Functioning (GAF) is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See Richard v. 
Brown, 9 Vet. App. 266 (1996) citing Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed. 1994) (DSM-IV).  Rating 
agencies are charged with the responsibility of being thoroughly 
familiar with DSM-IV in order to apply the general rating 
criteria for rating mental disorders.  See 38 C.F.R. § 4.130 
(2010).

Background Information

The appellant attended a VA examination in November 2006.  The 
appellant reported that his mood was depressed, his appetite was 
decreased, energy level was okay, concentration was decreased, 
and he felt worthless.  He had a good relationship with his 
grandchildren.  He had two close friends that he saw several 
times a week.  His appearance was appropriate, speech was 
unremarkable, attitude was cooperative and friendly, affect was 
constricted, mood was anxious, he was oriented to time, person 
and place, thought process and content was unremarkable, and 
judgment was normal.  No hallucinations were noted, behavior was 
appropriate, behavior was neither obsessive nor ritualistic, he 
did not have panic attacks, there were no homicidal thoughts and 
no suicidal thoughts.  Impulse control was good.  He was able to 
maintain minimum personal hygiene.  Memory was normal.  He 
experienced intrusive and recurring recollections of his 
traumatic experiences in Vietnam.  The appellant avoided 
activities or people that would remind him of Vietnam.  The 
appellant reported that he retired because he thought he was 
going to be fired due to his temper.  He reported having one 
flashback at work.  He was diagnosed with PTSD and depressive 
disorder and assigned a Global Assessment of Functioning (GAF) 
score of 56.  The examiner found an occasional decrease in work 
efficiency due to PTSD but that the appellant was not totally 
occupationally and socially impaired.

The appellant attended a VA examination in January 2008.  The 
appellant reported that his mood was low, he was irritable, he 
was apathetic, energy level was low, concentration was poor, he 
had trouble sleeping, he had nightmares and flashbacks, he was 
hypervigilent, and he felt estranged from others.  He spent time 
with his daughter and grandchildren twice a month.  He had two 
close friends that he spoke with regularly.  He stated that he 
had felt forced into retirement.  His appearance was appropriate, 
speech was impoverished, attitude was cooperative and 
indifferent, attention was intact, affect was constricted, he was 
oriented to time, person and place, thought process and content 
was unremarkable, and judgment was normal.  No hallucinations 
were noted, behavior was appropriate, behavior was neither 
obsessive nor ritualistic, he did not have panic attacks, and 
there were no homicidal thoughts and no suicidal thoughts.  
Impulse control was fair and the appellant had no episodes of 
violence.  He was able to maintain minimum personal hygiene.  
Memory was normal.  He experienced intrusive and recurring 
recollections of his traumatic experiences in Vietnam.  The 
appellant avoided activities or people that would remind him of 
Vietnam.  Symptoms were noted to be ongoing.  The appellant was 
noted to be isolated.  The appellant reported that he retired due 
to age and duration or work.  He was diagnosed with PTSD and 
depressive disorder and assigned a GAF of 52.  The examiner found 
deficiencies in judgment, family relations, and mood.

The appellant attended a VA examination in March 2009.  The 
appellant reported that his mood was usually down, energy level 
was low, concentration was poor, motivation was low, and that he 
got no joy out of life unless he was camping or fishing.  He 
lived alone but spent time with his daughter and grandchildren 
once a month.  He only had one close friend, with whom he was in 
Vietnam, but saw him almost daily.  His appearance was clean, 
speech was unremarkable, attitude was cooperative, affect was 
flat, he was oriented to time, person and place, and thought 
process and content was unremarkable.  He had trouble sleeping, 
including nightmares.  No hallucinations were noted, behavior was 
appropriate, behavior was neither obsessive nor ritualistic, and 
there were no homicidal thoughts, though there were suicidal 
thoughts with no plan.  Impulse control was fair, he reported 
hypervigilence, episodes of irritability and anger, and an 
exaggerated startle response, though the appellant had no 
episodes of violence.  He was able to maintain minimum personal 
hygiene.  Remote memory was normal but recent memory was mildly 
impaired.  He experienced intrusive and recurring recollections 
of his traumatic experiences in Vietnam.  The appellant avoided 
activities or people that would remind him of Vietnam.  Symptoms 
were noted to be daily, severe, and impact functioning.  He 
reported that he did not like going out around people.  The 
appellant reported that, while he worked, he had poor social 
interaction and was frustrated.  He was diagnosed with PTSD and 
major depressive disorder and assigned a GAF of 50.  While the 
examiner did find deficiencies in judgment, thought, mood, and 
family relations, he found that the appellant was not totally 
occupationally and socially impaired.

The appellant attended a VA examination in October 2009.  The 
appellant reported that his mood was angry when he has to go to 
the VA, otherwise he was sad or felt nothing and wanted to be 
left alone.  Energy level was low, concentration was good if he 
cared about the thing he was focusing on, he had trouble sleeping 
with occasional nightmares, he had no motivation, he felt 
anxious, and he worried a lot.  He had one close friend and 
socialized with neighbors.  His appearance was appropriate, 
speech was unremarkable, attitude was cooperative and irritable, 
attention was intact, affect was congruent to his angry mood, 
attention was intact, he was oriented to time, person and place, 
thought process and content was unremarkable, and judgment was 
normal.  No hallucinations or delusions were noted, behavior was 
appropriate, behavior was neither obsessive nor ritualistic, he 
did not have panic attacks, and there were no homicidal thoughts 
and no suicidal thoughts.  Impulse control was fair.  He was able 
to maintain minimum personal hygiene.  Memory was normal.  He 
experienced intrusive and recurring recollections of his 
traumatic experiences in Vietnam.  The appellant avoided 
activities or people that would remind him of Vietnam.  The 
appellant reported that he retired due to age and duration or 
work.  He was diagnosed with PTSD and depressive disorder and 
assigned a GAF of 50.  The examiner found deficiencies in 
judgment, thinking, work family relations, and mood.  The 
appellant was not found to be totally occupationally or socially 
impaired.

Analysis

The Board finds that the appellant is entitled to a 50 percent 
evaluation for the entire appeals period, but no higher.  The 
appellant has consistently exhibited occupational and social 
impairment with reduced reliability and productivity.  Although 
it is unclear whether he was forced to retire (as he contends) or 
retired in the normal course of things (as his employer reports), 
the appellant has reported problems dealing with others at work 
and at least one flashback at work.  The appellant can attest to 
factual matters of which he had first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He also 
has limited social relationships, consistently reporting that he 
has only one or two friends and sees his daughter and 
grandchildren.  His symptoms are consistent with a 50 percent 
disability rating, as they include a constricted or flattened 
affect, reports of some impairment of short-term memory, lack of 
motivation, and a depressed, sad, or angry mood.

However, the Board finds that a disability rating in excess of 50 
percent is not warranted at any time during the appeal period.  
There is little evidence of occupational and social impairment 
with deficiencies in most areas.  Although the appellant reports 
trouble at work, and he is competent to report the occasional 
incident, his employer has reported no time lost and that the 
appellant chose to retire due to his age.  In fact, the appellant 
himself has been inconsistent in his reports of why he chose to 
retire, sometimes saying he was pressured due to his behavior at 
work, and other times stating it was due to age and duration or 
work.  

He maintains two close friendships and regularly sees his 
daughter and grandchildren.  While his mood is depressed and he 
reports panic attacks, judgment and thinking have always been 
normal.  He once reported suicidal ideation, but this appears to 
be an isolated incident, as he denied ever having had such 
ideations at examinations subsequent to obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2010). 

The Board notes that an examiner's classification of the level of 
psychiatric impairment, by words or by a GAF score, is to be 
considered but is not determinative of the percentage rating to 
be assigned.  See VAOPGCPREC 10-95.  The appellant has been 
assigned GAF scores ranging from 50 to 56 during the appeal 
period.  GAF scores between 51 to 60 are indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers) and scores between 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
Ultimately, however, the Board does not find that the lower GAF 
scores are consistent with the other symptoms demonstrated by the 
appellant.  All of the VA examination reports noted that the 
appellant's appearance was appropriate, attitude was cooperative, 
attention was intact and he was oriented to time, person and 
place.  He was able to maintain minimum personal hygiene and his 
memory was normal.

The Board concludes that the appellant's overall level of 
disability more nearly approximates that consistent with a 50 
percent disability rating during the entire period.  

Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors, which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2010), Fanning v. Brown, 4 Vet. App. 225, 
229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a 
three-step inquiry for determining whether a veteran is entitled 
to an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the VA Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

The appellant's contentions have been limited to those discussed 
above, i.e., that his disability is more severe than is reflected 
by the currently assigned rating.  See Brannon v. West, 12 Vet. 
App. 32 (1998) [while the Board must interpret a claimant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the claimant].  Moreover, the 
appellant and his representative have not identified any factors 
which may be considered exceptional or unusual with respect to 
the service-connected PTSD and the Board has been similarly 
unsuccessful.

The record does not show that the appellant has required frequent 
hospitalizations for his service-connected PTSD.  There is no 
unusual clinical picture presented, nor is there any other 
factor, which takes the disability outside the usual rating 
criteria.  In short, the evidence does not support the 
proposition that the appellant's PTSD presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
and warrant the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2010).

B.  TDIU

The appellant contends that he is currently unable to maintain 
employment due to his service-connected disabilities, in 
particular his service-connected PTSD.

Governing Law and Regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  See 38 C.F.R. § 4.16 (2010).  A finding of total 
disability is appropriate "when there is present any impairment 
of mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful occupation."  
See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2010).
"Substantially gainful employment" is that employment "which is 
ordinarily followed by the nondisabled to earn their livelihood 
with earnings common to the particular occupation in the 
community where the veteran resides."  See Moore v. Derwinski, 1 
Vet. App. 356, 358 (1991).  "Marginal employment shall not be 
considered substantially gainful employment."  See 38 C.F.R. § 
4.16(a) (2010).  The Court noted the following standard announced 
by the United States Court of Appeals for the Eighth Circuit in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits.  The test is whether a 
particular job is realistically within the 
physical and mental capabilities of the 
claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the [service-
connected] condition is less than 100 percent, and only asks for 
TDIU because of 'subjective' factors that the 'objective' rating 
does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" one 
based on the average industrial impairment or a "subjective" one 
based upon a veteran's actual industrial impairment.  In a 
pertinent precedent decision, the VA General Counsel concluded 
that the controlling VA regulations generally provide that 
veterans who, in light of their individual circumstances, but 
without regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria include a 
subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may 
be given to a veteran's level of education, special training and 
previous work experience, but not to his age or to any impairment 
caused by non service-connected disabilities.  See 38 C.F.R. §§ 
3.341, 4.16, 4.19 (2010).

Schedular Basis

A total disability rating for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more.  If there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more and the 
combined rating must be 70 percent or more.  See 38 C.F.R. § 
4.16(a) (2010).

Extraschedular Basis

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities, but fails to meet the percentage 
requirements for eligibility for a total rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.

Analysis

Initially, the Board notes that, from June 8, 2009, forward, TDIU 
is not warranted.  Veterans in receipt of a schedular 100 percent 
rating for one service-connected disability are not entitled to 
TDIU benefits based on another service-connected disability.  See 
38 C.F.R. § 4.16 (2010); VAOPGCPREC 6-99 (June 7, 1999).  The 
appellant's prostate cancer is rated 100 percent disabling from 
that date.  Thus, he is not entitled to TDIU subsequent to that 
time.

During the relevant period [prior to the assignment of a 100 
rating for prostate cancer on June 8, 2009], the appellant was 
service-connected for PTSD, rated 50 percent disabling as of this 
decision; residuals of a shell fragment wound to the chest, rated 
10 percent disabling; tinnitus, rated 10 percent disabling; left 
arm scar, rated noncompensable, and bilateral hearing loss, rated 
noncompensable; for a combined rating of 60 percent.  He does not 
meet the schedular requirements noted above.  See 38 C.F.R. § 
4.16(a) (2010). 

In accordance with 38 C.F.R. § 4.16(b), the Board has considered 
whether the appellant's claim for a total rating based on 
unemployability due to a service-connected disability should be 
referred to the Director of the Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2010). 

During his October 2009 TDIU examination, the VA examiner 
determined that the appellant's service-connected chest wall 
disability, left arm scar, and hearing loss did not affect his 
ability to perform sedentary or physical labor.  It was noted 
that the service-connected prostate cancer mildly affected his 
ability to work but that non-service connected degenerative disc 
disease of the lumbar and cervical spine severely impacted his 
ability to perform physical labor.

Review of the appellant's VA treatment records revealed that in 
January 2006, the appellant sought treatment because others had 
suggested he might have PTSD.  He reported panic attacks, trouble 
with motivation, minimal eating, feeling worthless, and not being 
suicidal or homicidal.  In June 2008, October 2008, and February 
2009, the appellant reported flashbacks, nightmares, and 
difficulty sleeping.  Speech and thought were normal, mood was 
anxious and affect was flat.  There was no suicidal or homicidal 
ideation.  Insight was good and a GAF score of 60 was assigned, 
indicating moderate symptoms.

In November 2007, the appellant's employer reported that he had 
retired normally in August 2006 and that he had not lost anytime 
over the past year due to his disability.

The appellant has also submitted lay evidence in support of his 
claim.  In April 2009, he stated that he had frequent panic 
attacks and that he often had flashbacks at work.  In August 
2010, the Appellant testified before the undersigned that he 
reported a good relationship with his grandchildren and had two 
close friends.  He stated that he avoided crowds and preferred 
being alone in the woods to canoe and camp.  He also stated that 
he had missed a great deal of work due to his PTSD, despite his 
employer's report to the contrary.

The Board finds that the appellant has not presented competent 
evidence to support the premise that his service-connected PTSD 
or other service-connected disabilities have resulted in marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  The Board certainly recognizes the 
appellant's inability to work; however, this is not due to a 
service-connected disability.  The VA examination report dated in 
January 2008, indicated that the appellant could not work due to 
a non service-connected back and neck disorder.  Additionally, 
the appellant's employer reported that the appellant retired 
normally and not due to disciplinary problems.

The effect of the appellant's service-connected PTSD and other 
disabilities on his ability to work is clearly contemplated in, 
and compensated by, the assigned disability ratings.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 
(2010).  38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is recognition 
that industrial capabilities are impaired).  Thus, while not 
diminishing the impact that the service-connected PTSD and other 
disabilities have on the appellant's industrial capacity, this is 
already taken into consideration in the assigned ratings. 
 
Considering the above evidence, the Board does not find that the 
appellant's service-connected disabilities cause interference 
with employment that is sufficient to warrant referral for 
consideration of an extraschedular rating.  Moreover, there is no 
evidence of an exceptional or unusual clinical picture, or of any 
other factor, which would allow for the assignment of an 
extraschedular rating such as frequent hospitalizations.  
Specifically, the record does not show that the appellant has 
required any hospitalizations related to his service-connected 
disabilities during the relevant period.  Based on the foregoing, 
referral of this issue to appropriate VA officials for 
extraschedular consideration is not warranted. 
 
In summary, for the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against the 
claim of entitlement to TDIU.  The benefit of the doubt rule 
accordingly need not be applied.  


ORDER

Entitlement to an initial disability rating of 50 percent, but no 
higher, for PTSD, prior to May 24, 2007, is granted.

Entitlement to a disability rating in excess of 50 percent for 
PTSD, from May 24, 2007, is denied.

Entitlement to TDIU is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


